Per Curiam.
The defendants have appealed from a judgment for the named plaintiff and her father for injuries and expenses resulting from a bite which the dog of the defendants inflicted on her. Although the defendants have attacked the findings of the court they have printed no appendix to their brief in support of their attack. See Practice Book §715, 716, 717, 720, 722; Drazen Lumber Co. v. Casner, 156 Conn. 401, 403, 242 A.2d 754; Maltbie, Conn. App. Proc. §§ 163, 331. The finding is that in the trial court the defendants made no claims of law respecting the judgment to be rendered. See Practice Book § 223.
The defendants are not entitled to any corrections in the finding of facts and those facts amply support the conclusions of the court.
There is no error.